                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MILES ORLONDO BONTY,                                 Case No. 17-cv-03516-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     K. KUMAR, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Salinas Valley State Prison, filed the instant pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983. On February 11, 2019, the Court granted defendants’ motion to

                                  15   revoke plaintiff’s in forma pauperis status. Dkt. No. 97. Plaintiff was directed to pay the filing

                                  16   fee within thirty days or this action would be dismissed without prejudice. Id. The deadline has

                                  17   since passed, and plaintiff has not paid the filing fee. Accordingly, this case is DISMISSED for

                                  18   failure to pay the filing fee. Dismissal is without prejudice to plaintiff refiling his allegations in a

                                  19   new paid complaint. The Clerk shall enter judgment and close the file.

                                  20           IT IS SO ORDERED.

                                  21   Dated: 3/25/2019

                                  22

                                  23
                                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
